
	
		VI
		110th CONGRESS
		1st Session
		S. 2016
		IN THE SENATE OF THE UNITED STATES
		
			September 4, 2007
			Mr. Levin introduced the
			 following bill; which was read twice and referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Sopuruchi Chukwueke.
	
	
		1.Adjustment of status
			(a)In
			 generalNotwithstanding any other provision of law, for the
			 purposes of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.),
			 Sopuruchi Chukwueke shall be deemed to have been lawfully admitted to, and
			 remained in, the United States, and shall be eligible for adjustment of status
			 to that of an alien lawfully admitted for permanent residence under section 245
			 of the Immigration and Nationality Act (8 U.S.C. 1255) upon filing an
			 application for such adjustment of status.
			(b)Application and
			 payment of feesSubsection (a) shall apply only if the
			 application for adjustment of status is filed with appropriate fees not later
			 than 2 years after the date of the enactment of this Act.
			(c)Reduction of
			 immigrant visa numbersUpon the granting of permanent resident
			 status to Sopuruchi Chukwueke, the Secretary of State shall instruct the proper
			 officer to reduce by 1, during the current or subsequent fiscal year, the total
			 number of immigrant visas that are made available to natives of the country of
			 the birth of Sopuruchi Chukwueke under section 202(a)(2) of the Immigration and
			 Nationality Act (8 U.S.C. 1152(a)(2)), as applicable.
			
